Citation Nr: 1000764	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-31 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease (DDD) with chronic lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from July 1997 to June 2007 
and served an additional ten years and 25 days of active duty 
prior to this period.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision in which the 
RO, in pertinent part, granted service connection for the 
above listed spine disability and assigned an initial 20 
percent rating, effective July 1, 2007, the day following the 
Veteran's discharge from service.  The Veteran perfected an 
appeal with respect to the initial disability rating 
assigned.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board 
has characterized this issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).


FINDING OF FACT

The Veteran's service-connected spine disability has been 
manifested by degenerative joint disease (DJD), forward 
flexion of the thoracolumbar spine no worse than 50 degrees, 
extension no worse than 12 degrees, lateral rotation no worse 
than 30 degrees, bilaterally, and lateral flexion no worse 
than 20 degrees, bilaterally, with pain at extremes of 
motion; combined range of motion no less than 162 degrees; 
normal lower extremity sensory and motor function; although 
diagnosed with DDD, his intervertebral disc syndrome (IVDS) 
has not required bed rest prescribed by a doctor; and it has 
not been manifested by ankylosis of the thoracolumbar spine 
or of the entire spine.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for DDD with chronic lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.951, 4.1-4.10, 
4.40, 4.45, 4.49, 4.71, 4.71a, Diagnostic Codes 5003, 5237, 
5242, 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties of Notice and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective on May 30, 2008, 38 C.F.R. § 
3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  Notably, the final rule removed the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.

The VCAA-compliance notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case 
the RO).  Id.; Pelegrini v. Principi, 18 Vet. App. at 112.  
However, the VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

The RO's July 2007 pre-rating notice letter described the 
evidence necessary to substantiate a claim for service 
connection, and met all of the requirements noted above; 
including informing the Veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claim are received by VA.  It also included notice as to how 
disability ratings and effective dates are assigned, and the 
type of evidence that impacts these types of determinations, 
consistent with Dingess.  This notification would also apply 
to the "downstream" issue of entitlement to a higher initial 
rating.  The United States Court of Appeals for Veterans 
Claims (Court) has held that once service connection is 
granted the claim is substantiated, additional VCAA notice is 
not required; and any defect in the notice is not 
prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007); Dingess, 19 Vet. App. at 491.  Thus, because the July 
2007 notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter decided on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, reports of February 2007 
pre-discharge examination and an August 2008 VA examination.  
Both examination reports include x-rays, range of motion and 
repetitive movement results, as such the Board finds them 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran and his representative.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the appeal.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2009).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
the appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Effective September 26, 2003, the schedular criteria allow a 
spinal disability to be rated by combining under 38 C.F.R. § 
4.25 separate evaluations for its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other associated disabilities, whichever method results in 
the higher evaluation.  The revised spine rating criteria, 
Diagnostic Codes 5237 for lumbosacral strain, 5242 for 
degenerative arthritis of the spine, and 5243 IVDS of the 
spine provide ratings for spine disabilities with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease follow.  Unfavorable ankylosis 
of the entire spine warrants a maximum 100 percent rating; 
while unfavorable ankylosis of the entire thoracolumbar spine 
is given a 50 percent rating.  Forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237-5243 (2009).

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V (2009).

IVDS is evaluated by one of two alternative methods.  First, 
the disability could be rated on the basis of the total 
duration of incapacitating episodes over the previous 12 
months.  Alternatively, IVDS could be rated by combining 
under 38 C.F.R. § 4.25 separate evaluations for its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  For purposes of 
evaluation under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician, and 
"chronic orthopedic and neurologic manifestations" means 
orthopedic and neurological signs and symptoms resulting from 
IVDS that are present constantly or nearly so.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note (1).

A 20 percent rating is assigned for IVDS with incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks, during the past 12 months.  A 40 
percent rating is assigned for incapacitating episodes having 
a total duration of at least four weeks, but less than six 
weeks, during the past 12 months.  A maximum 60 percent 
rating is assigned for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Id.  

The Board notes that the regulations no longer require the 
orthopedic and neurologic manifestations to be evaluated 
separately and then combined.  Rather, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, are to 
be evaluated under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1).

The Board also points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion 
(see Johnson v. Brown, 
9 Vet. App. 7 (1996)).

Historically, in the July 2007 rating decision, the subject 
of this appeal, the RO granted service connection for DDD 
with chronic lumbosacral strain and assigned an initial 20 
percent disability rating under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5242 (pursuant to which DJD, not IVDS, 
is evaluated).  This rating has remained unchanged since 
then.  Service connection was based on service treatment 
records showing initial treatment for complaints of back pain 
in 1992.  December 1992 x-rays revealed an abnormal appearing 
L5-S1 intervertebral joint, showing a calcification of the 
sacral spinous ligaments.  X-rays performed later the same 
month reflected lower lumbar articular facets showing minimal 
degenerative changes.  He was referred to physical therapy 
(PT).  In November 1994, he reported a 1 1/2-year history of 
back pain and was again referred to PT.  Subsequently, he was 
treated for pain of the thoracic spine in addition to pain of 
the lumbar spine.  August 2000 x-rays of the thoracic spine 
revealed mild end plate osteophytes of the upper thoracic 
spine.  Lumbar spine x-rays showed facet sclerosis greater on 
the right with degenerative changes.  The Veteran was placed 
on a temporary physical profile.  In October 2002, he was 
placed on a permanent level 2 profile not to do sit-ups.  In 
July 2003, the Veteran was re-evaluated because of more back 
pain complaints.  Laboratory findings were all normal.  A 
July 2003 magnetic resonance imaging (MRI) study revealed 
borderline narrowing and decreased signal at L4-L5 
intervertebral disc with a suggestion of a radial tear in the 
posterior annulus and mild bulging at L4-L5.  No focal 
protrusion or herniation was shown.  There was minimal 
narrowing at L5-S1 and mild distortion of the disc secondary 
to mild retrolisthesis of L5 on S1, along with very mild 
degenerative changes in the apophyseal joints at L5-S1.  The 
Veteran again was referred to PT.  A Ft. Drum orthopedist 
felt that the Veteran had decreased disc height at L5-S1 and 
diagnosed DDD of the lumbar spine.  The Veteran was seen bi-
weekly by a chiropractor through February 2005.  His 
chiropractor noticed pain at L4-S1, as well as from T7 to T9.  
In May 2005, the Veteran was placed on Feldene for back pain.  
A February 2007 pre-discharge examination resulted in 
diagnoses of chronic lumbosacral strain with DDD at L5-S1 as 
well as L4-L5, an annulus tear of the L4-L5 disc, facet joint 
arthritis causing a mild degree of retrolisthesis at L5-S1; 
and recurrent thoracic strain, all due to active duty.

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the preponderance 
of the evidence is against a rating in excess of 20 percent 
for the Veteran's service-connected spine disability, for the 
entire period since grant of service connection.

In an April 2008 notice of disagreement (NOD), the Veteran 
stated that he could lift some things, but not without a 
considerable amount of pain followed by an extended period of 
stiffness.  He also indicated that his back pain interfered 
with his sleep, causing him to toss and turn throughout the 
night.  If he was in bed longer than 5-6 hours, he would wake 
with pain and stiffness in his lower back.  The Veteran added 
that he could not sit or stand for extended periods without 
having to shift his weight or move about and stretch every 5-
10 minutes.  He stated that his back pain also affected his 
ability to run daily to maintain weight and physical fitness 
standards, adding that the impact caused while running made 
his back stiff and painful throughout the day.  The Veteran 
reported that the medications he takes daily do not alleviate 
the pain, but only prolong activities before the pain 
disrupts and interferes, causing him to stop what he is 
doing.  As such, his career choices are limited due to the 
effects and strain certain jobs would place on his back.

Initially, the Board notes that the Veteran has not received 
treatment for his spine disability since his discharge from 
service.  So there are no post-service treatment records to 
review.

The Veteran's range of motion at both the February 2007 pre-
discharge and the September 2008 examinations has been more 
than 30 degrees in forward flexion and combined range of 
motion has been greater than 120 degrees.  There is no 
evidence of incapacitating episodes and the Veteran does not 
have any ankylosis of the entire thoracolumbar spine or of 
the entire spine.  Thus, the Board finds that his 
symptomatology warrants no more than a 20 percent rating for 
his service-connected spine disability under the rating 
criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 and 
5243.  

Considering the DeLuca factors and the Veteran's statements 
in his NOD, the Board finds that the current 20 percent 
rating more than adequately compensates the Veteran for any 
functional loss due to pain and stiffness.  DeLuca, 8 Vet. 
App. at 204-7.  Both examiners indicated that joint function 
of the spine was not additionally limited by fatigue or 
weakness after repetitive use.  Pain was the primary 
functional limitation.  September 2008 VA x-rays showed no 
evidence of DDD and the September 2008 VA examination showed 
no gross deformities of the thoracolumbar spine.  Both 
examiners noted no sensory or motor deficit of either lower 
extremity so as to warrant the assignment of a separate 
neurological rating.  Further, as the revised criteria 
provides that disabilities of the spine are rated based on 
limitation of motion with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
of the spine, the Board finds that the DeLuca factors do not 
provide a basis for assignment of any higher rating for the 
Veteran's service-connected lumbar spine disability.

Other Considerations

Also considered by the Board is whether the Veteran's 
service-connected spine disability warrants referral for 
extraschedular consideration.  The above determination is 
based on application of pertinent provisions of the VA's 
Schedule for Rating Disabilities.  There is no showing that 
the Veteran's spine disability reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than the 20 percent rating already 
assigned on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  There is no indication that his disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for the period 
under consideration.  Examiners have indicated that, on 
repetitive motion, the Veteran's functional impairment is 
related primarily to pain.  Moreover, the Veteran has not 
sought treatment nor been hospitalized for his back, so as to 
otherwise render impractical the application of the regular 
schedular standards.  Accordingly, referral for 
extraschedular consideration is not warranted at this time.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence 
of evidence of such factors, the Board is not required to 
remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that the record is negative for 
evidence that the Veteran is unemployable due to his service-
connected back disability.  Nor does the Veteran so claim.  
He only contends that his back has limited his employment 
options, not employment altogether.  Therefore, remand or 
referral of a claim for a total rating due to individual 
unemployability (TDIU) is not necessary under the Court's 
ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating in excess of 20 percent for DDD with 
chronic lumbosacral strain is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


